DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 8 recite limitations to the environment, specifically the work (tire), in which the tire stabilizer is being used with.  The claim recites further limitations to a wheel and a wheel face which aren’t considered part of the invention merely the intended use of the device.  Furthermore, the claimed wheel face (wheel hub, rim) on which the tire is mounted is well known in the art.  For the purposes of advancing prosecution, the examiner has construed the claims as merely further limitations to the workpiece and not further limiting the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitten et al. US 3572621.

    PNG
    media_image1.png
    379
    280
    media_image1.png
    Greyscale

Whitten discloses a load stabilizer capable of being used as a tire stabilizer for mounting a tire on a vehicle, comprising an upper block (13) having an inclined surface 
As for claim 4, Whitten discloses wherein the upper block (13) is configured to partially slide into an aperture (telescopic channel, see Fig. 1 above) defined within the lower block (11).
As for claim 6, Whitten discloses wherein the biasing device (39) is configured to and capable of compress under a weight (load) of a vehicle, and also capable of applying a sufficient pressure to the tire to prevent rotation of the tire while a rotational force is applied to a lug nut coupling the tire to the vehicle.
As for claim 7, Whitten discloses wherein the tire is capable of being mounted to a wheel that has a wheel face on an exterior surface that faces an outside direction relative to the vehicle.
As for claim 8, Whitten discloses wherein the stabilizer is capable of being reversible to allow for positioning at both a left side and a right side of the tire relative to the wheel face.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitten et al. US 3572621 in view of Howarth et al. US 2540525.

    PNG
    media_image2.png
    332
    238
    media_image2.png
    Greyscale

As for claims 2 and 3, Whitten discloses all the limitations as recited above wherein the upper block slides within an aperture of the lower block but does not specify wherein the lower block is configured to partially slide into an aperture defined within the bottom surface of the upper block.  However, it would have been obvious matter of mere reversal of parts to one of ordinary skill in the art, at the time of filing, to slide the upper block into the lower block as claimed.  Furthermore, Howarth teaches in Fig. 3 above, an upper block (22 and 24) having an aperture in which a shaft (20) from a lower block (10) is telescopically slides within it therefore would have been obvious to one of ordinary skill through mere design to provide the claimed telescopic function.
As for claim 9, Whitten discloses wherein the biasing device has an upper end disposed within the upper block and a lower end disposed within the lower block. Howarth further teaches wherein a vertical shaft (20) is provided which a biasing device (16) is coiled around.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stabilizer of Whitten to include a shaft as taught Howarth .
Allowable Subject Matter
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gilchrist US 6773222, Alchin US 5924683, Glockl US 5551753, Preis US 3249330, Cleveland US 2593538 are pertinent to the state of the prior art with regards to stabilizing and adjustable work holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723